IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,257



                   EX PARTE CLEON EVAN ASHWORTH, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 96-05-00704-CR IN THE 284TH DISTRICT COURT
                       FROM MONTGOMERY COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to life imprisonment.

        Applicant contends that his appellate counsel rendered ineffective assistance because he

failed to file a timely and proper notice of appeal. The trial court has determined that appellate

counsel rendered ineffective assistance. We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 96-05-00704-
                                                                                                       2

CR from the 284th Judicial District Court of Montgomery County. Applicant is ordered returned to

that time at which he may give a written notice of appeal so that he may then, with the aid of counsel,

obtain a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.



Delivered: November 18, 2009
Do Not Publish